Per Curiam.
The defendant pled guilty to a charge of second-degree murder. MCLA § 750.317 (Stat Ann 1954 Rev § 28.549). He now appeals contending that the trial court did not inform him of the nature of the crime and that the record does not show that he had the intent to kill.
*289The record shows that the trial court explained the nature of the offense and that the defendant admitted that he intended to kill his victim. Therefore, a detailed discussion of the issues raised is unnecessary.
Affirmed.